Citation Nr: 9908275	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  97-12 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a back 
disorder as secondary to his service-connected postoperative 
residuals of excision of accessory navicular and 
calcaneonavicular of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and veteran's spouse



ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from October 1969 to November 
1971 and from August 1973 to August 1977.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1997 rating decision by the Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran and his representative 
appeared before a hearing officer at a hearing at the RO in 
May 1997.  The veteran, his spouse, and his representative 
appeared before a Member of the Board at a hearing at the RO 
in December 1998.

The veteran raised the issue of an increased evaluation for 
his service-connected right foot disorder in an August 1997 
statement.  In a May 1998 rating decision, the RO denied an 
increased evaluation for his right foot disorder.  Although 
the veteran addressed this issue at his December 1998 Travel 
Board hearing, it does not appear that a notice of 
disagreement with the RO decision is of record.  Absent a 
notice of disagreement, statement of the case and a 
substantive appeal, the Board does not have jurisdiction over 
the issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993).  Jurisdiction does matter and 
it is not "harmless" when the VA fails to consider 
threshold jurisdictional issues during the claim adjudication 
process.  Furthermore, this Board member cannot have 
jurisdiction of the issue.  38 C.F.R. § 19.13 (1998).  The 
United States Court of Veterans Appeals for Veterans Claims 
(Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows:  Appellate 
review will be initiated by a notice of 
disagreement [(NOD)] and completed by a 
substantive appeal after a statement of 
the case is furnished as prescribed in 
this section.  Bernard v. Brown, 4 Vet. 
App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511(1997).  


FINDINGS OF FACT

1.  Service connection for low back pain was denied by the RO 
in an unappealed rating decision in April 1987.  The veteran 
did not submit a notice of disagreement with that decision.

2.  The additional medical documentation submitted since the 
April 1987 rating decision is new, relevant, and directly 
relates to the etiology of the veteran's low back disorder.



CONCLUSION OF LAW

The additional documentation received since the April 1987 
rating decision constitutes new and material evidence 
sufficient to reopen the veteran's claim for service 
connection for a back disorder.  38 U.S.C.A. §§ 5107, 5108, 
7105 (West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for a back disorder, claimed as due to a 
service-connected disability was previously denied.  The 
veteran did not appeal and that decision became final.  At 
the time of the 1987 determination, the RO decided that there 
had been an intercurrent ankle injury that was the cause of 
the back complaints.

Prior unappealed decisions of the RO are final.  However, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  The Court 
has held that when determining whether the evidence is new 
and material, the VA must conduct a three-step test: first, 
the VA must determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
1991); second, if new and material evidence has been 
presented, immediately upon reopening the claim, the VA must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a); 
and third, if the claim is well grounded, the VA may evaluate 
the claim after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Winters v. West, 
97-2180 (U.S. Vet. App. Feb. 17, 1999) (en banc), slip op. at 
4 citing Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 
1999) (en banc).  

Since the April 1987 determination, a medical statement from 
a VA examiner has been added to the record.  In January 1998 
it was opined that it is reasonable that with the abnormal 
walking pattern this would throw off his back and could cause 
a disc rupture which culminated in his surgery.  The 
statement is relevant and probative of the issue at hand.  It 
is new and material evidence and the claim is reopened.

The statement is also remarkably vague and fails to 
distinguish between the service-connected and non-service-
connected foot impairments.


ORDER

The veteran's claim for entitlement to service connection for 
a back disorder as secondary to his service-connected 
postoperative residuals of excision of accessory navicular 
and calcaneonavicular of the right foot is reopened.


REMAND

The Board notes that at his December 1998 hearing, the 
veteran reported that he receives Social Security 
Administration (SSA) Disability Benefits for his 
disabilities.  Although a copy of the veteran's June 1989 SSA 
award is present in the record, evidence of record indicates 
that the veteran actually began receiving SSA in June 1987.  
Complete records pertaining to a grant of SSA disability 
benefits are not present in the record.  Accordingly, a 
remand to obtain all records held by SSA pertaining to the 
veteran is in order.  Accordingly, the case is REMANDED for 
the following development:  

1.  The RO should obtain from the SSA 
copies of the initial as well as any 
subsequent decisions awarding disability 
benefits to the veteran, and legible 
copies of the records pertinent to his 
claims for Social Security disability 
benefits, including the medical records 
relied upon concerning those claims.

2.  The RO should obtain a medical 
examination and opinion that clearly 
distinguishes between the service 
connected and nonservice connected 
conditions and whether the post-
operative residuals of the accessory 
navicular and calcanonavicular on the 
right caused or aggravated the back 
disorder.

3.  The RO must address the issue of 
entitlement to service connection for a 
back disorder in a rating decision 
because the claim has been reopened.  
The RO is reminded that any 
determination must be supported by 
competent evidence.

After the requested development has been accomplished to the 
extent possible, the RO should again review the record.  The 
case should be returned after compliance with appellate 
procedures.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran is free to submit additional evidence 
and argument while the case is in remand status.  See Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 
- 2 -


- 1 -


